TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00070-CV



                        St. David’s Healthcare Partnership, L.L.P. d/b/a
                             St. David’s Medical Center, Appellant

                                                  v.

                                      Julio Torres, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
         NO. GN502728, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant St. David’s Healthcare Partnership, L.L.P. d/b/a St. David’s Medical Center

has filed a motion to dismiss its interlocutory appeal. Appellant certifies that the motion to dismiss

is unopposed because the parties have settled the underlying case. Therefore, we grant the motion

and dismiss this appeal.




                                               G. Alan Waldrop, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Dismissed on Appellant’s Motion

Filed: March 14, 2006